Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending.  Applicant’s response dated April 8, 2021 is acknowledged.

Double Patenting
The rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,911,580 to Yanai et al. and claims 1-10 of U.S. Patent No. 10,763,084 to Yanai et al. are withdrawn based on the Terminal Disclaimers filed by Applicant on April 8, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2009/0093124 to Hiyama and U.S. Patent App. Pub. No. 2010/0130017 to Luo et al.
Hiyama discloses a substrate processing apparatus comprising: a reaction vessel (see Fig. 4, ref.#431 and 432; paragraphs [0030]-[0031]); a gas introduction port installed at the upper end of the reaction vessel (see Fig. 4, ref.#455; paragraph [0038]); a resonance coil wound on an outer circumference of the reaction vessel (see Fig. 4, ref.#432; paragraph [0023], [0030]-[0031]); a first baffle installed between the upper end of the reaction vessel and an upper end of the resonance coil with a gap between an outer circumference of the first baffle and an inner circumference of the reaction vessel along the outer circumference of the first baffle where the first baffle is free of a hole allowing a gas to flow therethrough (see Fig. 4, ref.#460; paragraph [0039]); and a gas exhaust pipe connected to the reaction vessel (see Fig. 4, ref.#480; paragraph [0037]).  Luo discloses a similar substrate processing 
The reviewed prior art does not anticipate or suggest fairly a first and second baffle installed between the cover and the upper end of the resonance coil wherein the first and second baffles are free from a hole allowing a gas to flow therethrough. As Applicant has discussed in their response dated February 28, 2020 in the related application 15/873,598, Luo is directed to duplication of baffles that contain holes through which gas flows, and not to a duplication of baffles without holes. Applicant has noted that such a configuration of claim 1 makes the gas introduced from the port to flow along an inner wall of the reaction vessel so that the gas is concentrated in a place close to the resonance coil where strong electric field is applied and that the plasma generating efficiency is increased and plasma with high energy and long lifespan can be generated in such a place. The Specification also discloses the benefits of the addition of a second plate with no holes compared to an apparatus with only one plate (see, e.g., Specification paragraphs [0043]-[0048]).
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-12 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714